Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention as claimed is directed to the method for making a gluten-free and tea based fermented beverage for human consumption, the method comprising the steps of, in combination:
steeping a form of tea leaves in water within a brewing kettle to form a tea;
wherein the tea leaves include a mixture of black tea leaves and green tea leaves;
removing the tea leaves from the brew kettle;
adding a form of yeast nutrient to the tea within the brewing kettle;
adding a fermentable sugar not derived from grain to the tea within the brewing kettle;
dissolving the fermentable sugar within the brewing kettle;
resting an unfermented mixture of the tea, the yeast nutrient, and the dissolved sugar, within the brewing kettle;
transferring the unfermented mixture from the brewing kettle to a closed fermentation tank where contents are not exposed to atmosphere;
knocking out the unfermented mixture by flash cooling the unfermented mixture to stop preparation of the unfermented mixture during transfer from the brewing kettle to the fermentation tank and aerating the unfermented mixture to add oxygen to the unfermented mixture during transfer from the brewing kettle to the fermentation tank;
wherein the unfermented mixture is flash cooled by passing the unfermented mixture through a heat exchanger during transfer from the brewing kettle to the fermentation tank;

tank;
fermenting the unfermented mixture after the single culture brewers yeast is added to form fermented tea within the fermentation tank;
adding at least one of fruit puree, fruit jam, fruit jelly, and fruit juice to the fermentation tank prior to the step of fermenting;
aging the fermented tea within the fermentation tank when fermentation stops; adding citric acid to the tea within the brewing kettle before the step of transferring the unfermented mixture from the brewing kettle to the fermentation tank and/or to the fermented tea within the fermentation tank after the step of fermenting;
filtering the fermented tea after the step of aging the fermented tea; after filtering the fermented tea, adding stabilizers to the fermented tea to inhibit further fermentation;
after filtering the fermented tea, back sweetening the fermented tea by adding additional sweetener not derived from grain to the fermented tea; and
carbonating the fermented tea after the step of filtering the fermented tea.
The closest prior art of record, Lv et al (CN 103409282 A), teaches:
 fermented beverage for human consumption comprising, in combination:
a mixture including tea and alcohol;
wherein the alcohol is formed by a single culture yeast and fermentable sugar not derived from grain; and
wherein the mixture is gluten free.
In regard to claims 14 and 20, Lv discloses a method for making a fermented beverage for human consumption, the method comprising the steps of, in combination:
steeping a form of tea leaves in water to form a tea; 
adding a form of yeast nutrient to the tea; 

adding a single culture yeast to the tea;
fermenting the tea after the yeast nutrient, the fermentable sugar, and the single culture yeast have been added to form fermented tea;
adding citric acid before and/or after the step of fermenting; 
adding sugar after the step of fermentation ([0007]);
filtering the fermented tea; and 
carbonating the fermented tea.
Another prior art reference to Zhiliang (CN 101348755 A) was made as a teaching of:
preparation of tea-style beer beverage by fermentation of tea, hops, sugar and other additional materials with brewer’s yeast;
-- preparation of fermentation broth by extracting tea and hops with boiling water in the separate container that is clearly suitable for boiling water;
--such container is a boiling pot (see USE FOR INVENTION section of machine translation);
--this “prepared fermentation broth… is pumped into the fermentation tank (page 1 of Disclosure, see machine translation);
--immediately cooling and filtering the fermentation broth prior to transferring to the fermentor;
--use of beer yeast that is adapted for fermentation at low temperature;
--aeration of unfermented tea broth/wort and aging of fermented tea beverage until oxygen content of the fermented broth achieves 8 mg/l (see page 3 of Google Patents translation);
--the tea may be obtained from “Theaceae (Theaceae), Camellia (Camellia) plant leaves processed products, specific varieties are: all-fermented black tea, semi-fermented green tea is not fermented green tea, scenting flower type tea, and the deep processing of extract product”.

One of ordinary skill in the art would not have been motivated to replace wine yeast with brewer’s yeast in the production of fermented tea beverage. It is further noted that the combination of the prior art does not each all the method steps as recited including the steps of knocking out the unfermented mixture by flash cooling the unfermented mixture to stop preparation of the unfermented mixture during transfer from the brewing kettle to the fermentation tank, wherein the unfermented mixture is flash cooled by passing the unfermented mixture through a heat exchanger during transfer from the brewing kettle to the fermentation tank, after filtering the fermented tea, adding stabilizers to the fermented tea to inhibit further fermentation; adding at least one of fruit puree, fruit jam, fruit jelly, and fruit juice to the fermentation tank prior to the step of fermenting, etc.
Claims 14, 15, 17, 30 and 32-37 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791